381 Mich. 717 (1968)
167 N.W.2d 273
PANTLIND HOTEL COMPANY
v.
STATE TAX COMMISSION.
Calendar No. 5, Docket Nos. 51,454, 51,554. Calendar No. 7, Docket Nos. 51,454, 51,554.
Supreme Court of Michigan.
Decided April 1, 1968.
Decided on rehearing May 5, 1969.
Rehearing denied July 31, 1969.
*718 Honigman, Miller, Schwartz & Cohn (John Sklar, of counsel), for Pantlind Hotel Company.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, T. Carl Holbrook and Richard R. Roesch, Assistant Attorneys General, for Michigan State Tax Commission.
Steven L. Dykema, City Attorney, and George O. Walters, Assistant City Attorney, for the City of Grand Rapids.
ON REHEARING.
DETHMERS, J.
For the reasons set forth in the opinion of Mr. Justice SOURIS in this case on its original hearing (1968), 380 Mich. 390, and my opinion on rehearing in Fisher-New Center Company v. State Tax Commission, 381 Mich. 713, in which the *719 record and proceedings before the State tax commission are so markedly similar to those in the instant case, I would reverse and remand for rehearing before the State tax commission in accordance with the hearing procedures suggested in the SOURIS opinions in this case and in Fisher-New Center Company v. State Tax Commission (1969), 380 Mich. 340.
Costs to plaintiff.
T.E. BRENNAN, C.J., and KELLY, BLACK, JJ., concurred with DETHMERS, J.
T.M. KAVANAGH, J. (dissenting).
In this cause rehearing was granted May 6, 1968, Justices T.M. KAVANAGH, ADAMS, and T.E. BRENNAN dissenting. For the reasons set forth in the majority opinion of this Court in Pantlind Hotel Company v. State Tax Commission (1968), 380 Mich. 390, and in the opinion in Allied Supermarkets, Inc., v. State Tax Commission (1969), 381 Mich. 693, 696, we should affirm, on rehearing, the decisions (1) of the Court of Appeals with regard to the personal property assessment and (2) of the State tax commission with regard to the real property assessment.
Appellees should have costs of rehearing.
ADAMS, J., concurred with T.M. KAVANAGH, J.
T.G. KAVANAGH, J., took no part in the decision of this case.